Citation Nr: 0712689	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-12 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 2001, 
for a grant of entitlement to service connection for fatigue 
and bilateral hip pain.

2.  Entitlement to an increased evaluation for myositis 
ossificans of the left groin, post-operative currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a left ankle injury with degenerative joint disease, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for fatigue and 
bilateral hip pain, currently evaluated as 10 percent 
disabling, since June 18, 2001.

5.  Entitlement to service connection for low back pain, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for respiratory 
symptoms, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for gastrointestinal 
symptoms, including diarrhea, claimed as due to an 
undiagnosed illness.

8.  Entitlement to service connection for eye pain and 
redness, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for urinary problems, 
claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for a skin rash, 
claimed on a direct basis and as due to an undiagnosed 
illness.

11.  Entitlement to service connection for joint and muscle 
pain in the areas of the ankles, knees elbows, and fingers, 
claimed as due to an undiagnosed illness.

12.  Entitlement to service connection for alcohol abuse, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

13.  Entitlement to service connection for special monthly 
compensation (SMC) based on a need for regular aid and 
attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1992, and from July 1997 to April 1998.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for myositis ossificans of the left groin and 
assigned a 10 percent evaluation, effective April 3, 1998.  
The RO also denied a claim of entitlement to service 
connection for the residuals of a left ankle sprain, and for 
joint pain, a respiratory condition, a gastrointestinal 
illness, eye pain and redness, a urinary condition, and a 
skin condition, each claimed as due to an undiagnosed 
illness.  The veteran subsequently perfected timely appeals 
as to each of these issues. 

The Board is cognizant that, in the March 2005 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to service connection for joint pain of the 
ankles, knees, elbows, and fingers.  The RO essentially found 
that this claim had been previously denied in the May 1999 
rating decision and was not appealed.  However, the Board 
notes that the veteran submitted a statement in July 1999, 
which can be reasonably construed as a notice of disagreement 
regarding the May 1999 denial.  A similar statement was also 
submitted in November 1999.  Consequently, the Board finds 
that the May 1999 rating decision is not final as to the 
claim of entitlement to generalized joint pain.  The issue 
has been recharacterized on the title page accordingly.

In a May 2000 rating decision, the RO granted service 
connection for the residuals of a left ankle injury and 
assigned a 10 percent evaluation, effective April 3, 1998.  
The veteran did not express disagreement with either the 
disability rating or effective date assigned in that decision 
within one year of receiving notice.

However, in a statement received in June 2001, he raised a 
new claim of entitlement to an increased rating for that 
disorder.  In a May 2002 rating decision, the RO denied an 
increased rating for the service-connected residuals of a 
left ankle injury, and the veteran subsequently perfected a 
timely appeal as to that issue.

In the May 2002 rating decision, the RO also granted 
entitlement to service connection for fatigue and bilateral 
hip pain, and assigned a 10 percent rating, effective June 
18, 2001.  The RO also denied entitlement to service 
connection for lumbosacral strain and for SMC based on the 
need for regular aid and attendance or housebound status.  
The veteran subsequently perfected timely appeals as to the 
claim for SMC and for service connection for lumbosacral 
strain, and as to both the disability rating and effective 
date assigned for the service-connected fatigue and bilateral 
hip pain.  

In a March 2005 rating decision, the RO denied service 
connection for alcohol abuse as secondary to his service-
connected PTSD.  He also perfected a timely appeal as to this 
claim.

The claims of entitlement to service connection for a 
respiratory condition, a gastrointestinal illness, eye pain 
and redness, a urinary condition, and a skin condition, and 
for joint pain and muscle aches in the areas of the ankles, 
knees elbows, and fingers, each claimed as due to an 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The claims of entitlement to service connection for alcohol 
abuse and entitlement to SMC are also being REMANDED to the 
RO via the AMC in Washington, DC


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for fatigue and joint pain was received by VA on October 23, 
1998, which was within one year of the date of his separation 
from active duty.

2.  These claims were denied by the RO in a May 1999 rating 
decision, and the veteran subsequently perfected a timely 
appeal as to both of those issues.

3.  In a May 2002 rating decision, the RO granted entitlement 
to service connection for fatigue and bilateral hip pain.

4.  The veteran's myositis ossificans of the left groin is 
not shown to be manifested by a disability picture analogous 
to more than slight impairment of the left hip.

5.  The veteran's left ankle disorder is not shown to be 
manifested by more than moderate limitation of motion of the 
ankle.

6.  The veteran's fatigue with bilateral hip pain is not 
shown to be manifested by restriction of routine daily 
activities by 25 percent or of the pre-illness level, or by 
periods of incapacitation of at least two weeks total 
duration per year; or by limitation of motion in the right 
hip.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 3, 
1998, for the grant of service connection for fatigue with 
bilateral hip pain are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected myositis ossificans of the left 
groin have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5255 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left ankle disability have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 4.1-4.13, 
4.71a, Diagnostic Codes 5271 (2006).

4.  The criteria for an initial evaluation for fatigue with 
bilateral hip pain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A; 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6354 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

As to the veteran's earlier effective date claim, as will be 
discussed in greater detail below, the Board finds that the 
criteria for an effective date of April 3, 1998, have been 
met.  As this date is one day following the date of his 
separation from service, the Board finds that this is the 
earliest effective date permissible under the applicable law 
and regulations.  Thus, he is being awarded the maximum 
benefit available for this claim.  38 C.F.R. § 3.400.  
Therefore, the Board finds any deficiencies in VCAA 
compliance regarding his effective date claim to be harmless 
error.  

As to the increased rating claims, the Board finds that the 
notification requirements of VCAA have been satisfied in this 
case.  In this regard, the Board notes evidence development 
letters dated in March 2001, October 2001, September 2003, 
and July 2004, in which the RO advised the veteran of the 
evidence needed to substantiate his claims for increased 
ratings.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he would 
like VA to obtain.  

Although some of these letters were not issued prior to the 
initial adjudication of the claims at issue, the Board notes 
that the each issue was subsequently readjudicated by the RO 
following the issuance of the letter in a Supplemental 
Statement of the Case.  Thus, the Board finds any error with 
respect to the timeliness of that notice to be harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Similarly, despite the inadequate notice provided to the 
veteran on the effective date element of the claims for 
increased ratings, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As the Board concludes below that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA treatment records, 
and arranged for him to undergo numerous VA examinations.  
Also, the veteran has submitted copies of private treatment 
records, which have been associated with his claims file.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Effective date claim

The veteran is seeking entitlement to an effective date prior 
to June 18, 2001, for a grant of entitlement to service 
connection for fatigue and bilateral hip pain.  He 
essentially contends that the effective date of this grant 
should be the day following the date of his discharge from 
service on April 2, 1998, because he filed his original claim 
for service connection within one year of his separation from 
service.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

At the outset of this discussion, the Board notes that the 
veteran's original claim of entitlement to service connection 
was received on October 23, 1998.  At that time, the veteran 
submitted a formal application in which he specifically noted 
that he was seeking service connection for both fatigue and 
joint pain.

In a subsequent May 1999 rating decision, the RO denied 
entitlement to service connection for joint pain on both a 
direct basis and as due to an undiagnosed illness.  The RO 
also denied entitlement to service connection for dysthymic 
disorder, claimed as fatigue, sleep disorder, and loss of 
concentration and memory, on both a direct basis and as due 
to an undiagnosed illness.  In the text of the rating 
decision, the RO noted that the veteran had originally 
claimed service connection for fatigue, but had since 
described experiencing the other symptoms noted above, and VA 
mental examination had revealed all of these symptoms to be 
attributable to dysthymic disorder.

Thereafter, in July 1999, the veteran submitted a statement 
in which he expressed disagreement with the May 1999 rating 
decision, including with the denial of the claimed of 
entitlement to service connection for dysthymic disorder 
fatigue, sleep disorder, and loss of concentration and 
memory.  In that statement, the veteran specifically argued 
that his problems with fatigue were chronic and had been 
worsening since his service in the Persian Gulf.

In a subsequent November 1999 statement, the veteran also 
reiterated that he was experiencing pain in various joints, 
including in both hips.  The veteran also reiterated his 
complaints of fatigue and joint pain in several other 
statements submitted in 2000 and 2001.

Thereafter, in a June 2001 rating decision, the RO denied 
entitlement to service connection for joint pain.  In a 
statement dated June 18, 2001, the veteran again referred to 
complaints of pain in both hips.  In addition, in a statement 
dated June 27, 2001, the veteran asserted that he had 
"chronic fatigue syndrome" as a result of his service in 
the Persian Gulf.

In the May 2002 rating decision, the RO granted service 
connection for fatigue and bilateral hip pain, effective June 
18, 2001.  The RO noted that the effective date of June 18, 
2001, was assigned because this was the date of receipt of 
claim for that disability.

As noted, the veteran argues that the effective date of this 
grant should be the day following the date of his discharge 
from service on April 2, 1998, because he filed his original 
claim for service connection within one year of his 
separation from service.

Having reviewed the complete record, the Board finds that the 
criteria for an effective date of April 2, 1998, for the 
service-connected fatigue and bilateral hip pain have been 
met.  Although the record is somewhat confusing in that the 
claimed fatigue was at one time associated with a mental 
disability by the RO, and later recharacterized by the 
veteran as chronic fatigue syndrome, it is clear that he did 
file a formal claim of entitlement to service connection for 
both fatigue and joint pain in October 1998.  These claims 
were subsequently denied in a May 1999 rating decision, and 
he then submitted several statements that could be reasonably 
construed as timely notices of disagreement regarding both 
the fatigue and joint pain.  

Thus, the Board finds the June 18, 2001, date does not 
correspond to the date of receipt of either an original claim 
or a claim to reopen.  Rather, the Board finds that October 
23, 1998, is the date of receipt of the claim of service 
connection for fatigue and bilateral hip pain that was 
subsequently granted in May 2002.  As this claim was received 
within one year of his separation from service, the Board 
finds that appropriate effective date is the day following 
separation from active service, or April 3, 1998.  38 C.F.R. 
§ 3.400(b)(2)(i)

In summary, the Board finds that the criteria for an earlier 
effective date of April 3, 1998, for the grant of service 
connection for fatigue and bilateral hip pain have been met.



III.  Increased Rating Claims

A.  Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

B.  Increased evaluation for myositis ossificans of the left 
groin

The veteran is seeking an increased rating for his service-
connected myositis ossificans of the left groin, which is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5255.  38 C.F.R. § 4.71, Diagnostic Code (DC) 5255.  

He essentially contends that the 10 percent rating currently 
assigned does not contemplate the degree of pain and 
limitation of motion that he experiences in his left hip as a 
result of this service-connected disability.

DC 5255 provides for assignment of ratings in evaluating 
impairment of the femur.  A 10 percent disabling evaluation 
is warranted for impairment due to malunion of the femur with 
slight knee or hip disability.  As will be discussed in 
greater detail below, repeated VA examination has revealed no 
evidence malunion of the left hip.  However, the RO has 
assigned a 10 percent rating by analogy under this code based 
on the overall level of impairment of the left hip resulting 
from the service-connected myositis ossificans of the left 
groin.  38 C.F.R. § 4.20 (2006).

As noted, under DC 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation, and malunion with severe 
knee or hip disability warrants a 30 percent evaluation.  A 
60 percent evaluation for either fracture of surgical neck of 
the femur with false joint, or for fracture of shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weightbearing preserved with the aid of a brace.  
Assignment of an 80 percent evaluation is warranted for a 
spiral or oblique fracture of shaft or anatomical neck of the 
femur, with nonunion, and loose motion.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased evaluation for the veteran's myositis ossificans of 
the left groin.  The Board has considered the veteran's 
subjective complaints of pain, stiffness, and limitation of 
motion, as well as the objective findings of pain on motion 
that have been demonstrated during physical examination.  
However, the Board essentially finds that these symptoms are 
already contemplated by the 10 percent assigned under DC 5255 
for slight hip disability.  

In reaching these conclusions, the Board finds the most 
probative evidence of record to be the reports of numerous VA 
examinations performed between 1999 and 2004.  For example, 
during a VA general medical examination conducted in February 
1999, the veteran reported pain in his left groin, which 
limited his ability to sit for prolonged periods.  
Examination revealed the presence of a bony mass, 3 cm. in 
diameter in the left groin area at the junction of the 
symphysis pubis to the pelvic bone in the left hip.  Range of 
motion in the left hip was found to be to 110 degrees 
flexion, 0 to 45 degrees adduction, 0 to 35 degree abduction, 
0 to 35 degrees internal rotation, and 0 to 40 degrees 
external rotation.  X-rays confirmed the presence of a large 
bony spur-like density arising from the left pubis, but the 
left hip was otherwise found to be normal.  The examiner 
noted a diagnosis of left groin mass consistent with bony 
spur.

Shortly thereafter, in December 1999, the veteran underwent 
surgery to remove the bony mass.  The surgical report reveals 
both preoperative and postoperative diagnoses of bony 
exostosis off the left superior pubic ramus, likely secondary 
to heterotopic bone formation.  No complications were noted, 
and the veteran was reportedly sent to the recovery room in 
good condition.

Subsequent VA examination in March 2000 revealed no evidence 
of redness or effusion, but the veteran indicated that 
standing or weightbearing caused more symptoms.  The examiner 
noted that there was no evidence of a limp on gait, and range 
of motion was found to be from 0 to 100 degrees flexion, 0 to 
30 degrees abduction, 0 to 20 degrees adduction, 0 to 20 
degrees internal rotation, and 0 to 30 degrees external 
rotation.  The veteran reported that all movements were 
painful, and he also complained of stiffness.  The examiner 
noted a diagnosis of status post surgery for myositis 
ossificans with limited range of movement, pain, and 
stiffness in the left hip as residual.

During another VA examination in November 2001, the veteran 
reiterated his complaints of pain in the left hip.  He denied 
any history of dislocation or recurrent subluxation, and the 
examiner indicated that there was no history of inflammatory 
arthritis or constitutional symptoms.  The veteran also 
reported discomfort throughout range of motion testing, but 
the examiner found no evidence of loss of mobility in the 
hips.  The examiner also found no evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  It was noted that the veteran walked 
with a slight limp favoring his left leg, and that he used a 
cane for support.  Range of motion of both hips was found to 
be from 0 to 120 degrees flexion, 0 to 45 degrees abduction, 
0 to 30 degrees adduction, 0 to 40 degrees internal rotation, 
and 0 to 45 degrees external rotation.  It was noted that x-
rays of both hips obtained in June 2001 were normal.  

The Board notes that the next VA examination conducted in 
regard to this disability was performed in April 2004.  At 
that time, the veteran essentially reiterated his complaints 
of pain, stiffness, and limited range of motion in the area 
of the left groin and left hip.  He also reported tenderness 
in the left hip anteriorly and on the trochanteric area.  
Range of motion was found to be "significantly" decreased 
with specific ranges noted as limited to 50 degrees flexion, 
10 degrees extension, 10 degrees adduction, 10 degrees 
abduction, 20 degrees external rotation and 20 degrees 
internal rotation.  Range of motion was described as not 
painful, but some stiffness and pain was reported at the end 
of motion.  It was noted that his symptoms were constant with 
no flare-ups, and that he used a cane.  The examiner found 
that there was no history of dislocation or recurrent 
subluxation, but it was noted that the veteran reported 
needing to support himself to climb stairs, and that he was 
unable to do prolonged walking or standing.  X-rays of the 
left hip revealed a normal joint with a minimally deformed 
left pubis.

During a subsequent October 2004 VA examination, it was noted 
that the veteran continued to use a cane to ambulate, but the 
examiner found that there was no history of significant 
adversity related to normal occupational or recreational 
activities.  The examiner found evidence of pain on motion, 
but no evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  It was noted that the surgical scar was nontender 
on palpation, and range of motion testing of the hip revealed 
no evidence of loss of mobility, function, or instability.  
Range of motion was found to be from 0 to 125 degrees 
flexion, 0 to 30 degrees extension, 0 to 25 degrees 
adduction, 0 to 45 degrees abduction, 0 to 60 degrees 
external rotation and 0 to 40 degrees internal rotation.  The 
examiner noted diagnoses of bone spur between the left 
superior and inferior pubic rami, and tendonitis of both 
hips.

In light of this record, the Board finds that the criteria 
for an increased rating under Diagnostic Code 5255 have not 
been met  As noted above, the veteran has primarily 
complained of pain, stiffness, and limitation of motion in 
the left hip.  However, although some limitation of motion 
has been shown, repeated VA examination has been negative for 
any findings of abnormal motion, dislocation, edema, 
effusion, recurrent subluxation, or incoordination.  Although 
it has been noted on several occasions that the veteran walks 
with a cane, none of these examiners determined that the 
veteran required a brace for weightbearing, and VA 
examination has consistently revealed no objective evidence 
of weakness or instability.

For these reasons, the Board concludes that the preponderance 
is against finding that the veteran's myositis ossificans of 
the left groin is manifested by a disability picture 
analogous to more than slight impairment of the left hip.  
Thus, an evaluation in excess of 10 percent is not warranted 
under DC 5255.  Furthermore, it is clear that the level of 
impairment resulting from the service-connected myositis 
ossificans has not been shown to result in a degree of 
disability akin to formation of a false joint, or to 
nonunion, with or without loose motion, so as to warrant an 
evaluation in excess of 30 percent under DC 5255.

The Board has considered other diagnostic codes relating to 
the hip and thigh.  However, diagnostic Code 5250 is not for 
application as the medical evidence shows no ankylosis of the 
left hip.  38 C.F.R. § 4.71a, DC 5250 (2006).  

DC 5252, for limitation of flexion of the thigh, is also not 
for assignment, as the evidence of record shows that the left 
leg does not experience flexion limited to 45 degrees, which 
is required criteria for a compensable rating under that 
code.  See 38 C.F.R. § 4.71a, DC 5252 (2006).  As discussed 
above, the greatest degree of limitation of motion that has 
been found was shown during the April 2004 VA examination, 
wherein flexion was found to be limited to 50 degrees, and VA 
examinations otherwise showed flexion to be limited to no 
more than 100 degrees.

In regard to DC 5251, the Board recognizes that the VA 
examination in April 2004 did reveal significant limitation 
of extension; however, each of the other VA examinations 
conducted between 1999 and 2004 revealed no limitation in 
extension.  Thus, the preponderance of the evidence is 
against finding that the service-connected myositis 
ossificans results in limitation of extension in the thigh to 
5 degrees. 

DC 5253, for impairment of the thigh, is not applicable 
because it has not been shown that the veteran experiences 
limitation of abduction of the thigh, in motion lost, beyond 
10 degrees, limitation of adduction of the thigh, to the 
extent that he cannot cross his legs, or limitation of 
rotation of the thigh, to the extent that he cannot toe-out 
more than 15 degrees in the left leg.  See 38 C.F.R. § 4.71a, 
DC 5253 (2006).  Finally, DC 5254 is not for application 
since the evidence does not show a flail joint in the left 
hip.  38 C.F.R. § 4.71, DC 5254 (2006).

As VA examination has revealed slight limitation of motion in 
the hip joint, and because this manifestation appears to have 
been taken into account in assigning a 10 percent rating 
under DC 5255, the Board has considered whether additional 
compensation may warranted based on functional loss due to 
pain and other symptoms.  See Deluca, supra.  However, 
although the veteran has reported experiencing constant pain 
in his left hip and groin, repeated VA examination has been 
virtually negative for any objective symptomatology other 
than limitation of motion and pain on motion.  The Board 
finds that these manifestations are already contemplated by 
the 10 percent rating assigned under DC 5255.

The Board has considered whether the manifestations of the 
veteran's disability would be more appropriately rated under 
any other diagnostic code applicable to the left hip or 
groin.  However, the most persuasive evidence establishes 
that the veteran's service-connected disability is manifested 
primarily by pain, stiffness, and slight limitation of motion 
in the left hip.  Therefore, the Board finds that DC 5255 
remains the most appropriate diagnostic code under which to 
rate the service-connected myositis ossificans.

The Board notes that consideration has also been given as to 
whether the veteran is entitled to a "staged" rating for his 
service-connected disorder as prescribed by the Court in 
Fenderson.  However, the evidence does not establish that the 
veteran's myositis ossificans met the criteria for more than 
a 10 percent rating under DC 5255 at any time since April 3, 
1998.  To the extent that the April 2004 VA examination did 
reveal a greater detail of symptomatology, such as increased 
limitation of motion, the Board notes that the results of 
this examination appear to be isolated findings, and not 
consistent with those reported in the subsequent October 2004 
examination, or the earlier examinations conducted in 1999, 
2000, and 2001.  Consequently, the Board finds that the 
preponderance of the evidence is against granting staged 
ratings at any time since April 1998.

In summary, the Board concludes that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected myositis ossificans of the left groin.  
Thus, the benefit sought on appeal is denied. 

C.  Increased evaluation for the residuals of a left ankle 
injury with degenerative joint disease

The veteran's left ankle disorder is currently evaluated as 
10 percent disabling under DC 5271 on the basis of moderate 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 
5271 (2006).  The highest evaluation available under DC 5271 
is a 20 percent rating for marked limitation of motion of the 
ankle.

Disability ratings are also available for foot injuries or 
loss of use of the foot under DC 5284 (2006); and on the 
basis of ankylosis of the ankle under DC 5270 (2006).

With respect to the veteran's left ankle disability, the 
Board finds that the preponderance of the evidence is against 
granting an increased rating under DC 5271.  In essence, the 
Board finds that the disability is manifested by no more than 
moderate limitation of motion in the left ankle, but not by 
ankylosis or by moderate disability in the left foot.

For example, during the February 1999 VA examination, the 
veteran reported that he sprained his ankle in service, but 
he also indicated that it had healed well.  The VA examiner 
found that his left ankle appeared normal with full range of 
motion, and without heat, redness, swelling, or tenderness.  
X-rays were also found to be normal.  The examiner noted a 
diagnosis of sprained left ankle with tendonitis, resolved.

In the report of his March 2000 VA examination, it was noted 
that the veteran's treatment records had revealed findings of 
chronic strain in the lateral ligament of the left ankle due 
to an old injury, mild in nature, with mild residual.  Range 
of motion in both ankles was found to be "near normal" with 
reports of painful movement in the left ankle.  No swelling, 
redness, or effusion was found, but some tenderness in the 
medial and lateral malleolar was noted.  Subjective numbness 
was also noted in both feet, but examination revealed that he 
was able to feel touch and pinprick sensation in all areas 
similarly.  X-rays were found to be unremarkable.  The 
examiner noted a diagnosis of chronic strain, left ankle, 
around the lateral ligament of the left ankle and history of 
old injury with mild residual.

During the subsequent November 2001 VA examination, the 
veteran indicated that he had continued to experience 
discomfort, particularly with prolonged standing or walking.  
No history of dislocations or recurrent subluxation was 
noted.  No evidence of loss of mobility was found, but 
discomfort was reported by the veteran on range of motion 
testing.  Some guarding of movement was observed, but the 
examiner found no evidence of edema, effusion, instability, 
weakness, redness, heat, or abnormal movement.  The examiner 
also observed that the veteran walked with a slight limp 
favoring the left leg and that he used a cane to steady his 
gait, but the veteran was able to stand on heals and toes, 
and to stand on one foot without evidence of discomfort.  
Range of motion testing also revealed no evidence of 
discomfort or loss of mobility.  Specific range of motion 
findings were shown to be normal.  X-rays from September 2000 
were reviewed, and found to show evidence of mild 
degenerative joint disease.  

In the report of the April 2004 VA examination, it was noted 
that the veteran had described progressively worsening pain 
and stiffness in his left ankle.  Examination revealed point 
tenderness on the front of the ankle between the two 
malleoli.  Range of motion was found to be diminished due to 
stiffness with dorsiflexion found to be at 10 out of 20, and 
plantar flexion at 20 out of 45.  No pain was reported on 
motion, but stiffness was described by the veteran.  The 
examiner also found evidence of weakness, but no instability 
or lack of endurance was noted.  In addition, no dislocations 
or recurrent subluxation was noted.  The veteran reported 
that he was almost inactive because of the pain in his left 
lower extremity, and he also reported fatigability.  X-rays 
of the left ankle revealed a normal joint, and the examiner 
noted a diagnosis of residuals of a left ankle injury.

During the October 2004 VA examination, the veteran 
reiterated his complaints of pain, and it was again noted 
that he used a cane to ambulate.  Examination showed the feet 
and ankles to be symmetrical on observation, and palpation 
showed no tenderness.  The veteran was able to walk on heels 
and toes, and to stand on one foot without apparent 
discomfort.  Both active and passive range of motion testing 
revealed no evidence of loss of mobility or function, or of 
instability.  X-rays of the left ankle were again found to be 
normal, and the examiner noted a diagnosis of remote sprain 
with early degenerative joint disease of the left ankle.  It 
was noted that this diagnosis was based on the previous x-
rays of September 2000 that were found at the time to show 
some signs of degenerative joint disease.

In short, repeated VA examination showed that the veteran's 
left ankle disability is manifested by no more than moderate 
limitation of motion in that joint.  Although the April 2004 
VA examination did show evidence of significant limitation of 
motion, this appears to be an isolated finding, as previous 
examinations in 1999, 2000, and 2001, as well as subsequent 
examination in October 2004, all showed essentially full 
range of motion in the left ankle.  Thus, the Board finds 
that the degree of limitation of motion experienced in the 
ankle is already contemplated by the 10 percent rating 
assigned.

As noted above, disability ratings are also available for 
foot injuries or loss of use of the foot under DC 5284, which 
provides that a moderate foot injury warrants a 10 percent 
disability evaluation, a moderately severe foot injury 
warrants a 20 percent disability evaluation, and a severe 
foot injury is assigned a 30 percent disability evaluation. A 
40 percent disability evaluation will be assigned for actual 
loss of use of the foot.

However, in this case, the only evidence of distinct 
disability in the left foot is the veteran's report of some 
numbness during the March 2000.  However, this complaint was 
noted bilaterally, and there is no evidence to suggest that 
this symptom is related to his service-connected left ankle 
injury.  Furthermore, even if it was found to be a 
manifestation of his service-connected disability, the VA 
examiner found that he was able to feel touch and pinprick 
sensation in all areas, and a recent VA Gulf War examination 
in December 2004 showed no neurological deficit in the lower 
extremities.  Thus, no rating on this basis is in order.  

The Board further finds that DC 5270 is also not for 
application because repeated VA examination has shown no 
evidence of ankylosis in the left ankle.

In light of the veteran's complaints of pain and 
fatigability, and his reports that he has difficulty with 
prolonged standing or walking, the Board has considered 
whether a higher rating may be granted under DC 5271 or 
another applicable diagnostic code based on functional loss 
due to pain and other symptoms.  See Deluca, supra.  However, 
as discussed in detail above, most of his VA examinations 
have revealed full range of motion in the left ankle, with no 
objective evidence of edema, effusion, instability, 
incoordination, redness, heat, or abnormal movement.  
Although the veteran has been observed to walk with a slight 
limp and to use a cane to steady his gait, examination has 
consistently shown that he is able to stand on heels and 
toes, and to stand on one foot without evidence of 
discomfort.  For these reasons, the Board finds that the 
degree of functional loss experienced by the veteran is 
already contemplated by the 10 percent rating assigned under 
DC 5271.

To the extent that the April 2004 VA examination did reveal a 
greater detail of symptomatology, such as increased 
limitation of motion, the Board notes that, as with the left 
hip, the results of this examination appear to be isolated 
findings, and not consistent with those noted during the 
subsequent October 2004 examination, or during the earlier 
examinations conducted in 1999, 2000, and 2001.  
Consequently, the Board finds that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected left ankle disorder.

Therefore, the Board concludes that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected residuals of a left ankle injury, and the 
benefit sought on appeal is denied. 

D.  Entitlement to an increased evaluation for fatigue and 
bilateral hip pain since June 18, 2001

In the May 2002 rating decision, the RO granted service 
connection for fatigue and bilateral hip pain, and assigned a 
10 percent rating under 8 C.F.R. § 4.88b, DC 6354, which 
provides the diagnostic criteria for rating chronic fatigue 
syndrome.  In the text of that decision, the RO explained 
that the veteran had served in Southwest Asia from October 
1990 to April 1991, and that the medical evidence had shown 
the presence of a chronic condition manifested by fatigue and 
bilateral hip pain since service, but that examiners had not 
otherwise assigned a clinical diagnosis to these symptoms.  
Therefore, the RO found that a grant of service connection 
for fatigue and bilateral hip pain as due to an undiagnosed 
illness was warranted under the provisions of 38 U.S.C.A. § 
1117.

As discussed in detail above, one of the other issues 
presently on appeal is the veteran's claim of entitlement to 
an earlier effective date for a grant of service connection 
for fatigue and bilateral hip pain.  The Board has reviewed 
that claim and determined that an earlier effective date of 
April 3, 1998, is warranted for that award of service 
connection.  The Board has considered what impact, if any, 
that decision has on the claim for an increased rating for 
fatigue and bilateral hip pain.

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  As a result of the Board's 
decision herein, the veteran has been awarded an effective 
date of April 3, 1998, for the grant of service connection 
for fatigue and bilateral hip pain, but he has not yet been 
assigned a disability rating for the period from April 3, 
1998, to June 17, 2001.  That determination must be made by 
the RO in the first instance.  

Pursuant to Fenderson, however, the Board believes that it 
may proceed with a determination as to whether an evaluation 
in excess of 10 percent is warranted for the fatigue and 
bilateral hip pain since June 18, 2001.  This matter has been 
perfected for appeal, and the veteran has had the opportunity 
to submit evidence and argument on the subject.  He has also 
been provided all appropriate notice pursuant to the VCAA.  
Once the RO has assigned a disability rating for the period 
prior to June 18, 2001, the veteran is free to perfect an 
appeal on that matter.

With respect to the increased rating claim, the veteran has 
contended that impact of his fatigue is not adequately 
compensated by the 10 percent rating assigned under DC 6354.  
He has also asserted that it was improper of the RO to 
characterize his bilateral hip pain and fatigue as one 
disability, as opposed to separate ratings.

At the outset of this discussion, the Board notes its belief 
that the veteran is correct that DC 6354 does not appear to 
contemplate symptoms of joint pain, and that separate ratings 
under other diagnostic codes must be considered.  However, 
before turning to that question, the Board will consider 
whether an increased rating is warranted under DC 6354 based 
on the veteran's complaints of fatigue.

Pursuant to 38 C.F.R. § 4.88b, DC 6354, chronic fatigue 
syndrome is rated 10 percent disabling when there are 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
waxes and wanes, but results in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by medication.  A 20 percent 
disability evaluation is warranted for debilitating fatigue 
and cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  For the purpose of evaluating 
this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, 
Note.

Since June 2001, the veteran has submitted several statements 
contending that he experiences chronic fatigue that severely 
restricts his activities and has essentially left him 
housebound.  In support of his contention, he submitted a 
June 2003 letter from his wife, a registered nurse, who 
reported that her husband suffers from chronic fatigue for 
which he takes daily medication, and that she has had to 
resign her position to take care of him due to impairment 
caused by this and other disabilities.  

As noted above, DC 6354 defines an incapacitating episode as 
one requiring treatment by a physician.  The Board is, of 
course, cognizant that the veteran's wife, as a registered 
nurse, is generally considered a competent medical expert.  
See Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments].  However, she is not a physician, 
and, in this instance, the regulation specifically requires 
that both bedrest and treatment by a physician be necessary 
in order for an episode of fatigue to be considered 
incapacitating.  Consequently, the Board must look to the 
veteran's private and VA treatment records, as well as the 
reports of VA examinations, to determine whether he meets the 
criteria for an increased rating under DC 6254. 

In this regard, treatment records dated in 2000 and 2001 
reveal occasional complaints of fatigue, but no suggestion by 
any examiner that these complaints resulted in restriction of 
routine daily activities.  A September 2000 note from his 
treating VA psychiatrist shows that he had an altercation 
with an administrator at work, and was notified that he was 
terminated.  Although the veteran reported during a December 
2000 VA outpatient examination that he was unable to work, 
this was reported during an orthopedic consultation regarding 
his left leg, and there was no reference made to fatigue.

In the report of a November 2001 VA chronic fatigue syndrome 
examination, it was noted that the veteran described a 
gradual onset of fatigue over four or five years with 
decreased endurance and fatigue following strenuous 
activities.  The examiner noted that there was no history of 
incapacitating episodes, and no history of requiring 
continuous medication for fatigue.

During a psychiatric evaluation performed for the Social 
Security Administration in February 2002, the veteran 
reported that he was terminated from his job due to memory 
and concentration problems.  He also indicated that his wife 
worked, and that he was taking care of their children and 
doing the household chores, such as laundry, cooking, and 
grocery shopping.

In a July 2002 letter, the veteran reported that he was too 
drowsy to be left home alone for safety reasons, and that his 
wife had to be present to watch him.  At that time, he also 
submitted his wife's resignation letter showing that she had 
left her job to care for him.  In other statements, the 
veteran and his wife appeared to be asserting that the 
medication he was taking for other disabilities also 
contributed to his fatigue.

During a VA psychiatric examination conducted in April 2004, 
the veteran reported that he was limited in his activities 
and unable to do 75 percent of what he used to do.  The 
examiner noted that much of this inability was attributed to 
his chronic fatigue syndrome, rather than his PTSD.  The 
examiner explained that the only way that his PTSD limited 
his ability to perform routine tasks was that the medications 
he had been prescribed for PTSD had a sedating effect.

In the report of a VA chronic fatigue syndrome examination 
also conducted in April 2004, it was noted that the veteran 
felt drowsy most of the time because he was on antipsychotic 
medication.  However, the examiner noted that there was no 
history of incapacitating episodes, and that he was only 
limited in activities due to disabilities in his left lower 
extremity.  The examiner also noted that there was no history 
of continuous medications for chronic fatigue syndrome.  The 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of chronic fatigue syndrome, but that he did 
experience fatigue.

In a signed statement submitted in December 2004, the veteran 
specifically asserted that his fatigue has reduced his daily 
living by 50 percent, and resulted in his being housebound.  
However, in the report of his December 2004 VA Gulf War 
examination, the examiner noted that there had been no 
interval change in his chronic fatigability since his last VA 
examination.  Subsequent VA medical records dated in 2004 and 
2005 show treatment for various problems, but they are 
negative for any indication that he saw a physician in 
reference to his fatigue.

The Board believes that this evidence shows a clear 
inconsistency between the veteran's own description regarding 
the severity of his fatigue, as expressed in written 
statements to the RO, and the severity of his fatigue as it 
is shown by his treatment records and the VA examinations 
conducted since 1999.  In his written statements, the veteran 
describes his fatigue as having resulted in his ability to 
perform daily activities to less than 50 percent, and has 
having rendered him virtually housebound.

However, VA and private treatment records reveal no evidence 
of incapacitating episodes as defined by DC 6354, and the VA 
examiners who were specifically asked by the RO to evaluate 
the severity of his fatigue consistently found that it did 
not restrict his routine daily activities and that he had no 
history of incapacitating episodes.  In addition, although 
the veteran's wife reported that he was taking medication for 
fatigue, the VA examiners consistently noted that he had no 
history of continuous medication for fatigue, and his 
treatment records do not reveal that he has been receiving 
such medication.  

The Board essentially finds the treatment records and VA 
examination reports to be the most probative and credible 
evidence as to the severity of his disability, than the 
veteran's written statements submitted directly to the RO in 
support of his claim.  In essence, the Board believes 
treatment records dated throughout a period of more than five 
years, as well as consistent conclusions reached by several 
different VA examinations to be more credible than the 
statements made by the veteran.  This is particularly true 
given that the veteran's own statements appear to be 
consistent in that he appears to merely be reporting general 
complaints of fatigue during the VA examinations, and not the 
debilitating degree of symptomatology he describes in his 
written statements to the RO.

Therefore, based on the medical evidence of record, the Board 
finds that, since June 18, 2001, the veteran's fatigue has 
not been manifested by restriction of routine daily 
activities by 25 percent or of the pre-illness level, or by 
periods of incapacitation of at least two weeks total 
duration per year so as to warrant an increased evaluation 
under DC 6354.  Thus, the criteria for an increased rating 
under DC 6354 are not met.

Furthermore, as the veteran has not been shown to warrant an 
increased rating at any time since June 18, 2001, the Board 
finds that the preponderance of the evidence is against 
granting staged ratings during that period.  See Fenderson, 
supra.

The Board is unable to identify any other diagnostic code 
that would allow for a higher disability rating based on the 
veteran's service-connected fatigue.  The Board has 
considered whether a separate disability rating is warranted 
for the veteran's service-connected hip pain, which does not 
appear to be contemplated by the criteria set forth in DC 
6354.

However, in order to warrant a separate disability rating, 
the veteran's hip pain would have to warrant a compensable 
rating under a specific diagnostic code.  As discussed in 
detail above, the veteran's left hip pain has been 
specifically considered in assigning a 10 percent rating for 
his myositis ossificans under DC 5255.   Thus, the Board 
believes that a separate evaluation based on pain in the left 
hip would violate the rule against pyramiding. See 38 C.F.R. 
§ 4.14.

As to the right hip pain, the numerous VA orthopedic and 
general medical examinations conducted since 1999 have 
revealed no evidence of limitation of motion in the right hip 
or of other manifestations that could warrant a compensable 
rating under the diagnostic codes applicable to the hip and 
thigh.  Thus, the preponderance of the evidence is against 
granting a separate disability based on right hip pain.

In summary, the Board concludes that the preponderance of the 
evidence is against granting increased or separate ratings 
for the service-connected fatigue with bilateral hip pain 
since June 18, 2001, and the benefit is, accordingly, denied. 


ORDER

Entitlement to an earlier affective date of April 3, 1998, 
for a grant of entitlement to service connection for fatigue 
and bilateral hip pain, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation for myositis 
ossificans of the left groin, post-operative currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
left ankle injury with degenerative joint disease, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for fatigue and 
bilateral hip pain, currently evaluated as 10 percent 
disabling, since June 18, 2001, is denied.


REMAND

As discussed in detail above, the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); See 
Quartuccio, supra..

In a September 2003 letter, the RO advised the veteran of the 
type of information and evidence needed to substantiate 
claims for service connection and for increased evaluations.  
Although this letter identified a claim for SMC as one of the 
veteran's pending claims, the letter did not advise the 
veteran of the type of information or evidence needed to 
substantiate that claim.  A review of subsequent 
correspondence reveals no indication that the veteran was 
ever provided appropriate VCAA notice as to his claim for 
SMC.

Therefore, the Board finds that a remand of this claim is 
necessary to ensure that the veteran receives an appropriate 
VCAA notice letter, which must also include notice as to the 
effective date element of that claim.  See Dingess/Hartman, 
supra.

The veteran is also seeking service connection for a number 
of chronic symptoms as manifestations of an undiagnosed 
illness, including low back pain, respiratory symptoms, 
gastrointestinal symptoms, eye pain and redness, urinary 
problems, skin rash, and for joint and muscle pain in the 
areas of the ankles, knees elbows, and fingers.  He 
essentially contends that he developed these chronic symptoms 
shortly after his return from the Persian Gulf, and that they 
have progressively worsened since that time.  

The Board notes that there are several folders of service 
medical records associated with the claims folder.  However, 
the bulk of these records are from his initial period of 
active duty from November 1987 to February 1992.  The only 
records from his second period of active duty are several in-
patient clinical notes from March 1998 that reflect treatment 
for his myositis ossificans. 

As noted, the veteran has reported that his chronic symptoms 
began shortly after his return from the Persian Gulf in 1991, 
and that they have grown progressively more severe since that 
time.  Thus, the Board finds that the service medical records 
from his second period of service in 1997 and 1998 are 
potentially very relevant to these claims, and it must be 
ensured that all such records have been obtained and 
associated with the claims file.  

Furthermore, the record reflects that the veteran has 
undergone numerous VA examinations since he filed his 
original claim in 1998.  Unfortunately, with respect to the 
urinary symptoms, the medical evidence of record remains 
incomplete or contradictory as to whether the symptoms are 
attributable to diagnosed illness, undiagnosed illness, or a 
medically unexplained chronic multisymptom illness.

For example, during a February 1999 VA general medical 
examination, the veteran reported a history of urinary 
problems with frequency and urgency.  At that time, the 
examiner noted a diagnosis of "urinary problems with urgency 
and frequency by history, normal examination and 
urinalysis."  Subsequent private treatment records reveal 
that the veteran underwent a cystoscopy, dilation of the 
urethra, and transurethral resection of the prostate in 
December 1999.  It was noted that the veteran had complained 
of a very poor voiding pattern, and he was given a 
postoperative diagnosis of vesical neck contracture with 
outlet obstruction to rule out urethral stricture.

During subsequent VA general medical examinations in March 
2000 and December 2004, the veteran continued to complain of 
a history of urinary problems.  The VA examiners noted that 
the veteran had a history of surgery to open up a blockage of 
the urethra; however, they also noted that the veteran had 
continued to experience various urinary symptoms since that 
time, including alternating frequency and hesitancy, and 
frequent nocturia.  In March 2000, the examiner appeared to 
suggest that the urinary symptoms may be related to 
disability for which the veteran underwent surgery, but no 
specific diagnosis of a urinary disorder was noted.  In 
December 2004, the VA examiner noted the history of surgery, 
but merely indicated a diagnosis of "voiding dysfunction."

Thus, while there is evidence of a past history of a 
diagnosed urinary disorder, it is unclear to what extent the 
chronic symptoms noted during his recent VA examinations are 
attributable to that diagnosis.  Therefore, although the 
Board regrets the further delay in adjudicating this appeal, 
the Board finds that an additional VA examination is 
necessary so that a physician can specifically address 
whether the claimed urinary symptoms are the result of a 
diagnosed illness, an undiagnosed illness, or a medically 
unexplained chronic multisymptom illness.  

Furthermore, with respect to the claimed low back pain and 
skin rash, the record reflects that the RO denied service 
connection for these chronic symptoms as due to an 
undiagnosed illness because they were attributed to specific 
clinical diagnoses.  However, while VA examiners' considered 
the question of whether these chronic symptoms were 
attributed to diagnosed disorder, and found that they were, 
there is no indication that a VA examiner offered an opinion 
as to whether the diagnosed low back and skin disabilities 
may be directly related to service.

In this regard, the Board notes that service medical records 
reflect treatment for a skin rash on the face in June 1988, 
April 1989, and December 1991.  In addition, the veteran has 
recently asserted that he experienced back pain following 
several parachute jumps during his second period of service 
in 1997 and 1998.  The Board finds that additional VA 
examinations are necessary to determine whether the diagnosed 
low back and skin disorders may be directly related to the 
veteran's military service.

As to the remaining claims of entitlement to service 
connection for respiratory symptoms, eye pain and redness, 
and joint and muscle pain in the areas of the ankles, knees, 
elbows, and fingers, the Board finds that these issues must 
be deferred until it is clear that all available service 
medical records from his second period of service have been 
obtained and associated with the claims file.

The veteran is also seeking service connection for alcohol 
abuse, which he has claimed as secondary to his service-
connected PTSD.  The Board notes that the law precludes 
service connection of the veteran's alcoholism on a direct 
basis.  However, 38 U.S.C.A. §§ 1110 and 1131 do not 
explicitly prohibit an award of secondary service connection 
under 38 C.F.R. § 3.310(a), for a substance abuse disability.  
Disability compensation may be paid for an alcohol abuse 
disability that is due to a service-connected disability.  
Allen v. Principi, 237 F. 3d. 1368, 1376 (Fed. Cir. 2001).

During a February 1999 VA mental examination, the veteran 
reported that there was a period during which he had used 
alcohol as a "repressive agent" following his return from 
the Persian Gulf, but that he did not believe that he had an 
alcohol problem.  During a subsequent VA mental examination 
in March 2000, the veteran reported increasing his use of 
alcohol, and the examiner noted that he had several drinks a 
day.  His consumption reportedly increased over the weekend, 
and it was noted that he had been told by his wife that he 
had a problem.  The examiner noted diagnoses of PTSD, 
depression, and alcohol abuse.  Identical diagnoses were 
noted in the report of an April 2001 examination.  

The Board notes that there are statements in the reports of 
these examinations suggesting that the veteran may have used 
alcohol to suppress trauma from military service; however, no 
VA examiner appears to have specifically addressed the 
question of whether the alcohol abuse is secondary to his 
PTSD.  Therefore, the Board finds that another VA psychiatric 
examination is necessary to specifically address that 
question.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must send a corrective VCAA 
notice letter to the veteran that includes 
an explanation as to the information or 
evidence needed to establish entitlement 
to SMC, and an effective date for such an 
award, were it to be granted, as outlined 
by the Court in Dingess/Hartman, supra.

2.  The AMC should contact all appropriate 
records repositories, including the 
National Personnel Records Center (NPRC), 
in an attempt to obtain any additional 
service medical records from his second 
period of service from July 1997 to April 
1998.  If no records are found, the AMC 
should request specific confirmation of 
that fact.

3.  After associating all relevant records 
received, as noted above, the AMC should 
arrange for the veteran to undergo another 
VA examination to determine the etiology 
of his claimed urinary symptoms.  The 
examiner should elicit from the veteran 
details about the onset, frequency, 
duration, and severity of all complaints 
of urinary symptoms, and indicate what 
precipitates and what relieves them.  The 
examiners should first specify whether the 
veteran's claimed urinary disorder can be 
attributed to a known clinical diagnosis. 
For each disorder attributed to a known 
clinical diagnosis, the examiners should 
render an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that such disorder 
is etiologically related to service.  For 
each claimed disorder not attributed to a 
known clinical diagnosis, the examiner 
should specify whether the veteran's 
complaints correspond to objective 
symptoms, both in the sense of medical 
signs perceptible to a physician and other 
non-medical indicators that are capable of 
independent verification, of a chronic 
disorder.  If a chronic disorder is 
determined not to be present, the 
examiner(s) should so state.   

4.  After associating all relevant records 
received, the AMC should arrange for the 
veteran to undergo another VA 
examination(s) to determine the etiology 
of his claimed low back pain and skin 
rash.  Prior to the examination, the 
claims file must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner(s) should conduct an examination 
of the veteran's skin and thoracolumbar 
spine, and provide a diagnosis of any 
pathology found.  As to any disability 
found on examination, the examiner(s) 
should specifically comment on the 
etiology of that disability.  In 
particular, the examiner(s) should comment 
on whether it is at least as likely as not 
(i.e., to at least a 50- 50 degree of 
probability) that the skin disorder and 
thoracolumbar disability is related to any 
incident of military service.  If no 
diagnosable back or skin disorders are 
identified, the examiner(s) should 
indicate whether there are any objective 
medical indications that he is suffering 
from back or skin problems.  The 
examiner(s) should indicate whether his 
symptoms are attributable to a diagnosed 
illness, an undiagnosed illness, or a 
medically unexplained chronic multi 
symptom illness.   If he has an 
undiagnosed illness, the examiner(s) 
should state whether there is affirmative 
evidence that this condition was incurred 
during active duty in the Southwest Asia 
theater of operations, or whether there is 
affirmative evidence that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
his departure from the Southwest Asia 
theater of operations and the onset of the 
illness.

5.  The veteran should also be scheduled 
for appropriate VA examination to 
ascertain the relationship, if any, 
between alcohol abuse and the veteran's 
service-connected PTSD.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that alcohol abuse is caused 
by the veteran's PTSD.  A complete 
rationale should be offered for all 
opinions and conclusions expressed.

6.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


